DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities: The claim subject matter “ASIC configured” should be “Application-specific integrated circuit (ASIC) configured” since ASIC is an abbreviated term.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “infrared sensor element” must be shown or the feature(s) canceled from claim(s) 10,19 & 20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 2, the claimed language “said second ring surface” is rendered indefinite.  Examiner there is no antecedence for the second ring surface.  Therefore, it is unclear as to whether the second ring surface is the second heating path, second known surface, or different surface entirely.
In regards to claim 15, the claimed subject matter “first heating path and/or the second heating path have/has a ring shape; or wherein the first heating path and/or the second” is rendered indefinite.  Examiner notes based upon the multiple “or statements” it is unclear as to what limitations are included or excluded.  Furthermore, multiple "and/or" statements may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", although the scope of claimed subject matter is not limited in this respect.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 15, 18, 19, 20, & 21 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Pierre Barritault, “Mid-IR source based on a free-standing microhotplate for autonomous CO2 sensing in indoor applications”, 9 February 2011 hereafter Barritault.

With respect to claim 1, Barritault teaches an emitter structure comprising:
a substrate having (fig 6) a membrane arrangement comprising at least one first membrane, 
a first heating path (fig 6, TiN/Pt/TiN) and a second heating path (fig 6, SiO2),
wherein the first heating path and the second heating path are arranged in different substrate planes (fig 6, SI) (fig 6, SIO2).

Barritault inherently teaches the first and second path are positioned with respect to one another such that a projection of the first heating path and a projection of the second heating path onto a common plane lie at least partly next to one another in the common plane.  The first and second heat paths of the TiN/Pt/TiN and SiO2 are shown to arranged at different substrate planes as shown by the arrows colored in red.  The projections of the first and second paths are shown be placed at a common plane as shown by the purple arrow.

With respect to claim 3 according to claim 1, Barritault teaches the emitter structure wherein the membrane arrangement comprises the first membrane with the first heating path (fig 6, TiN/Pt/TiN) and a second membrane with a second heating path (fig 6, SiO2), wherein the first membrane and the second membrane are arranged in different substrate planes in order to arrange the first heating path and the second heating path in different substrate planes.

    PNG
    media_image1.png
    386
    670
    media_image1.png
    Greyscale

With respect to claim 5 according to claim 1, Barritault teaches the emitter structure wherein the projection of the first heating path and the projection of the second heating path are arranged in a manner adjoining one another at least in a region (fig 6, common substrate plane) along the first and the second heating path.

With respect to claim 6 according to claim 1, Barritault teaches the emitter structure wherein the first membrane forms an emission region configured to emit infrared radiation (pg. 380 col 1, ¶ 4, lines 1-4).

With respect to claim 15 according to claim 1, Barritault teaches the emitter structure wherein the first heating path and/ or the second heating path have/has a ring shape (fig 7b);

With respect to claim 16 according to claim 1, Barritault teaches the emitter structure wherein the membrane arrangement comprises a further membrane (fig 3, Si3N4) configured to distribute a thermal energy induced by the first and/ or the second heating path over a lateral area of the further membrane and to emit infrared radiation (fig 10).

With respect to claim 17 according to claim 1, Barritault teaches the emitter structure wherein the first and/ or the second heating path comprise(s) a doping (fig 6, TiN/Pt/TiN) (fig 6, SiO2).

With respect to claim 18 according to claim 1, Barritault teaches the emitter structure comprises “current flow” (fig 12) configured to drive “properties of thin films can change” the first and the second heating path “in the stack” (pg. 382, col 2, ¶ 1).

With respect to claim 19 according to claim 1, Barritault teaches a non-dispersive infrared sensor system comprising an infrared sensor element “NDIR-type gas sensor” and an emitter structure “micro hotplates” (pg. 385, col1, ¶ 1, lines 1-5) as claimed in claim 1, which is configured to emit an infrared radiation (pg. 383, col 2, ¶ 3, line 15).

With respect to claim 20 according to claim 1, Barritault teaches a photoacoustic spectroscopy system for gas detection comprising an infrared sensor element “NDIR-type gas sensor”, and an emitter structure “micro hotplates” (pg. 385, col1, ¶ 1, lines 1-5) as claimed in claim 1, which is configured to emit an infrared radiation (pg. 383, col 2, ¶ 3, line 15).

With respect to claim 21, Barritault teaches the method for producing an emitter structure, the method comprising:
forming a membrane arrangement (fig 6) in a substrate comprising at least one first membrane, a first heating path (fig 6, TiN/Pt/TiN) and a second heating path (fig 6, SiO2).

Barritault inherently teaches the first and second path are positioned with respect to one another such that a projection of the first heating path and a projection of the second heating path onto a common plane lie at least partly next to one another in the common plane.  The first and second heat paths of the TiN/Pt/TiN and SiO2 are shown to arranged at different substrate planes as shown by the arrows colored in red.  The projections of the first and second paths are shown be placed at a common plane as shown by the purple arrow.

    PNG
    media_image1.png
    386
    670
    media_image1.png
    Greyscale

Claim(s) 1 & 9 is/are rejected under 35 U.S.C. 102(a)(1) (2) as being anticipated by Carr US Pub No. 2016/0240762.

With respect to claim 1, Carr teaches an emitter structure comprising:
a substrate (fig 13) having a membrane arrangement comprising at least one first membrane, a first heating path (fig 13, 681) and a second heating path (fig 13, 682), wherein the first heating path and the second heating path are arranged in different substrate planes and are positioned with respect to one another such that a projection (fig 13, 699) of the first heating path and a projection (fig 13, 669) of the second heating path onto a common plane (fig 13, 675) lie at least partly next to one another in the common plane.

With respect to claim 9 according to claim 1, Barritault teaches the emitter structure wherein the substrate comprises an opening (fig 13) (fig 12), in which the membrane arrangement is arranged.


    PNG
    media_image2.png
    720
    787
    media_image2.png
    Greyscale

Claim(s) 1, 4, 7,10,11,12, & 21 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Ito US Pat No. 2015/0233831.

With respect to claim 1, Ito teaches an emitter structure comprising:
a substrate (fig 4) having a membrane arrangement comprising at least one first membrane (fig 4, 9) (fig 9, 8), a first heating path and a second heating path,
wherein the first heating path and the second heating path are arranged in different substrate planes (fig 4) and are positioned with respect to one another such that a projection (fig 4, H9) of the first heating path and a projection (fig 4, 81) of the second heating path onto a common plane lie at least partly next to one another in the common plane (fig 4,4).

With respect to claim 4 according to claim 1, Barritault teaches the emitter structure wherein the projection of the first heating path relative to the projection of the second heating path is spaced apart from one another at least in a region (fig 4, 7) along the first and the second heating path.

With respect to claim 7 according to claim 1, Barritault teaches the emitter structure wherein a projection area of the first heating path together with a projection area of the second heating path forms a larger projection area than the projection area of the first or the second heating path alone (fig 4).

With respect to claim 10 according to claim 1, Barritault teaches the emitter structure wherein the substrate comprises a trench (fig 4), in which the membrane arrangement is arranged, wherein the second membrane (fig 4, 9) together with a trench form a cavity.

With respect to claim 11 according to claim 3, Barritault teaches the emitter structure wherein the first membrane (fig 4, 8) and the second membrane (fig 4, 9) are spaced apart from one another, such that an interspace (fig 4) is shaped between the first membrane and the second membrane.

With respect to claim 12 according to claim 11, Barritault teaches the emitter structure wherein the interspace is filled with a gas.

Examiner submits the interspaces would inherently be filled with a gas since air surrounds the medium.

With respect to claim 21, Barritault teaches a method for producing an emitter structure, the method comprising: 
forming a membrane arrangement in a substrate comprising at least one first membrane (fig 4, 9) (fig 9, 8), a first heating path and a second heating path,
wherein the first heating path and the second heating path are arranged in different substrate planes (fig 4) and are positioned with respect to one another such that a projection (fig 4, H9) of the first heating path and a projection (fig 4, 81) of the second heating path onto a common plane lie at least partly next to one another in the common plane (fig 4,4).

Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by paper of Haus-automatisierung, “Sonoff Teil 22 - Sonoff RF Bridge mit allen Codes nutzen! | haus-automatisierung.com [4K]”, Dec 11, 2018 hereafter Huas.

With respect to claim 1, Haus teaches an emitter structure comprising:
a substrate having a membrane arrangement comprising at least one first membrane (fig 1, circuit board), a first heating path (fig 1, first membrane projection) and a second heating path (fig1, second membrane projection),
wherein the first heating path and the second heating path are arranged in different substrate planes (fig 1, chip) (fig 1, circuit board) and are positioned with respect to one another such that a projection (fig 1, first membrane projection) of the first heating path and a projection (fig 1, metal wire) of the second heating path onto a common plane lie at least partly next to one another in the common plane.

    PNG
    media_image3.png
    881
    1329
    media_image3.png
    Greyscale


With respect to claim 2 according to claim 1, Huas teaches the emitter structure wherein the membrane arrangement comprises the first membrane with the first heating path on a first main surface (fig 1, circuit board) of the first membrane and the second heating path (fig 1, metal wire) on a second known surface (fig 1) of the first membrane.

Examiner notes haus-automatisierung inherently teaches a second surface of the first membrane based upon risen indentation of the surface of the circuit board.

    PNG
    media_image4.png
    881
    1329
    media_image4.png
    Greyscale


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Enrico et al WO 2018106193, Pierre Barritault, Low power CO2 NDIR sensing using a micro-bolometer detector and a micro-hotplate IR-source”, 21 March 2013, & C. Calaza, “A MEMS-based thermal infrared emitter for an integrated NDIR spectrometer”, 2011.
Allowable Subject Matter
Claims 8,13,14, & 22 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a projection area of the first and the second heating path onto the common plane together is 1.3 times, 1.5 times or 2.0 times the
magnitude of a projection area of the first heating path or a projection area of the second heating path”, in combination with the rest of the limitations of claim 8.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least one of the first and the second membrane comprise a ventilation opening, such that a gas volume enclosed in the
interspace can escape toward the outside in the event of its expansion”, in combination with the rest of the limitations of claim 13.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the emitter structure comprises a third membrane with a third heating path, wherein the third heating path is arranged relative to at least one of the first and the second heating path such that a projection of the third heating
path onto the common plane lies next to the projection of the second heating path”, in combination with the rest of the limitations of claim 14.

As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious “introducing a
trench or an opening before forming the membrane arrangement, and wherein the forming the membrane arrangement comprises forming the membrane arrangement arranged in the opening or the trench”, in combination with the rest of the limitations of claim 22.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877